Title: To Benjamin Franklin from Noble Wimberly Jones, 13 December 1770
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Dear Sir
Savannah 13 Decr 1770
By Capt. Thomas Hall I did myself the pleasure of writing you and then inclosed two Bils of Exchange in part to recompence your kindness and discharge the ammount of the Mace and Gouns for which you have Sir the sincere and greatful thanks of the Assembly. I inclose the second of each of the Bills of same tenor and date which wish safe. I have now the pleasure to acquaint that an Ordinance Reappointing you Agent for another year lies for a Third reading to morrow morning, and that on all occasions the highest approbation of your conduct is apparant. We have no news that can recollect worth Notice beg leave therefore to conclude and subscribe myself Sir Your Very Sincere and Obedient Servant
N W Jones
To Benj. Franklin Esqr.
